Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 5/25/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020, 6/2/2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 14, 6-7, 9, 13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al(US 2018/0013081).
With respect to claim 1, Chou et al teach display substrate, comprising: a substrate”110”; a first electrode “”122”located on the substrate”110”; and a conductive convex “180”located on the first electrode”122”, wherein a dimension of a cross section of the conductive convex along a plane parallel to the substrate is negatively correlated to a distance from the cross section to a surface of the first electrode.(see fig.7D and related description)
With respect to claim 3, Chou et al  teach the display substrate, wherein a shape of the conductive convex is a truncated cone”182”
With respect to claim 4, Chou et al teach the display substrate, wherein the conductive convex “180” comprises a first portion”182” and a second portion “184”covering the first portion”182”, wherein an orthographic projection of the first portion on the substrate is located within an orthographic projection of the first electrode”122” on the substrate, the second portion”184” is in contact with the first electrode”122”, a surface of the second portion away from the substrate is conformal to a surface of the first portion away from the substrate, and the first portion is composed of a dielectric material(organic or inorganic material), and the second portion”184” is composed of a conductive material.(see para 0118)
With respect to claim 5, Chou et al teach the display substrate, wherein the dielectric material comprises an organic material, the conductive convex further comprises an inorganic material layer covering the first portion and located between the first portion and the second portion because Chou et al clearly teach conductive convex can be either single or multiple organic or inorganic layers(para 0118)
With respect to claim 6, Chou et al teach the display substrate , wherein the second portion further covers a surface of the first electrode adjacent to the first portion(se fig. 7D, P1 and 152”.

With respect to claim 7, Chou et al teach the display substrate, wherein the conductive convex is composed of a conductive material because Chou et al teach “180” is conductive bump(para 0118).
With respect to claim 9, Chou et al inherently teach the display substrate, wherein a plurality of conductive convenes arranged in an array are disposed on each of the first electrodes because Chou et al teach LED display, where the display is an array of LED and transistor units.

With respect to claim 12. The display substrate according to claim 11, further comprising: a thin film transistor located on the substrate; and a first dielectric layer located on the thin film transistor, wherein the first electrode is located on the first dielectric layer and is electrically connected to the thin film transistor.
 With respect to claim 13, Chou et al teach a method for manufacturing a display substrate, comprising: provide a substrate; forming a first electrode “122” on the substrate”110”; and forming a conductive convex”180”  on the first electrode”122”, wherein a dimension of a cross section of the conductive convex along a plane parallel to the substrate is negatively correlated to a distance from the cross section to a surface of the first electrode because conductive convex is in truncated shape(fig.7D and para 0118).
With respect to claim 18, Chou et al teach the method, wherein forming the first electrode on the substrate and forming the conductive convex on the first electrode comprise: forming a second conductive material layer on the substrate; and patterning the second conductive material layer to form the first electrode and the conductive convex located on the first electrode. (fig.7D and related description, para 0118)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2018/00113081)
With respect to claim 2, Chou et al do not explicitly teach the display substrate, wherein a ratio of a minimum dimension of a surface of a side of the conductive convex facing the substrate along a direction parallel to the substrate to a distance from the conductive convex to the first electrode ranges from 1:1 to 1:3. However those ranges would have been well with in the scope of one of ordinary skill in the art through routine optimization. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  MPEP2144.05, Section II, A 

With respect to claim 8, Chou et al do not explicitly teach the display substrate, wherein the first electrode is formed integrally with the conductive convex, wherein a ratio of a thickness of the first electrode to a distance from a top of the conductive convex to a bottom of the first electrode ranges from 1:4 to 1:2.     However those ranges would have been well with in the scope of one of ordinary skill in the art through routine optimization. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  MPEP2144.05, Section II, A 

                                        Allowable Subject Matter
Claims 10-12, 14-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Priro art neither teach nor suggust “the display substrate according to claim 9, wherein the conductive convex comprises a triangular prism, the triangular prism comprises a first surface parallel to the surface of the substrate, the first surface comprises a first side and a second side intersecting the first side, a dimension of the first side is 2-10 μm, a dimension of the second side is 1-5 μm, a height of the triangular prism along a direction perpendicular to the substrate is 1-5 μm, a distance between two adjacent conductive convexes in a direction of the first side is 2-10 μm, and a distance between two adjacent conductive convexes in a direction of the second side is 2-5 μm as claimed claims 1-12. Priro art neither teach nor suggust The method according to claim 13, wherein forming the conductive convex comprises: forming a dielectric material layer on the first electrode; patterning the dielectric material layer to form a first portion of the conductive convex; forming a first conductive material layer on the substrate, the first electrode, and the first portion; and patterning the first conductive material layer to form a second portion of the conductive convex, wherein an orthographic projection of the first portion on the first electrode is located within an orthographic projection of the second portion on the first electrode, the second portion covers the first electrode and is in contact with the first electrode, and a surface of the second portion away from the substrate is conformal to a surface of the first portion away from the substrate as claimed in claim 14-17. Prior art neither teach nor suggust the method according to claim 13, further comprising: forming an adhesive layer to cover the conductive convex and a portion of the first electrode located between the conductive convenes; placing an electronic device on the adhesive layer and applying a force to the electronic device so that the conductive convex penetrates the adhesive layer and contacts the electronic device; and curing the adhesive layer as claime din claim 19.
With respect to claim 11. The display substrate according to claim 1, further comprising: an electronic device located on the conductive convex, wherein a pin of the electronic device is in contact with the conductive convex; and an adhesive located between the conductive convexes, the pin is joined to the first electrode by the adhesive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816